Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION
The instant application remains a CONTINUATION of USSN 15/915,637 which is allowed as US Patent No, 10,369,141. Applicant has requested that the instant application be converted to a  DIV. However, this has not occurred as MPEP 211.02(a) states that a request for a corrected receipt must be filed along with the new ADS.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.

New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 44-52 and 64-68 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn given the support in the specification at paragraph 123.  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3) Claims 44-48,53, 59-60, 70-71 and 75-76 remain rejected under 35 U.S.C. § 103 as being unpatentable over Kawamura (2012, Circulation, 126 (Suppl 1) S29-S37; IDS) and Chiamvimonvat (U.S. PGPUB 2009/0216318; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603; IDS).
Kawamura taught generation of hiPSC-CMs and transplantation of the hiPSC-CMs () into porcine myocardial infarct models of ischemic cardiomyopathy. Transplantation significantly improved cardiac performance and attenuated left ventricle remodeling. The hiPSC-CMs were detectable in the hearts 8 weeks post-transplant. Kawamura teaches application of the cardiomyocytes as sheets (a patch as claimed in claims 47-48).
Kawamura does not teach inclusion of an agent that increases the production or level of epoxygenated fatty acids with the cells to form a kit. 
However, Chiamvimonvat teaches methods for treatment of cardiomyopathy by administering to an individual in need thereof, a cis-epoxyeicosatrienoic acid (EET, an epoxygenated fatty acid), an inhibitor of soluble epoxide hydrolase (sEH), or both (Abstract; para 7) via a coronary artery stent (claims 45-46; see para 7). Inhibitors of sEH are known to increase the levels of epoxyeicosatrienoic acids (epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham. 
Regarding claim 53, Chiamvimonvat teaches that sEH inhibitors are known and of a variety of chemical structures, where derivatives in which the urea, carbamate, or amide pharmacophore (i.e., "pharmacophore" refers to the section of the structure of a ligand that binds to the sEH) is covalently bound to both an adamantane and to a 12 carbon chain dodecane are particularly useful as sEH inhibitors (paragraphs 59-74). Chiamvimonvat teaches the sEH inhibitor can be compound 950 (claims 59-60, 70-71 and 75-76). Inhibitors of sEH are known to increase the levels of epoxyeicosatrienoic acids (epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham.
Chiamvimonvat teaches that hypertrophic and dilated cardiomyopathy can be inhibited or even reversed, and atrial and ventricular arrhythmias can be inhibited, by the use of sEH inhibitors and that the effects of sEH inhibitors can be increased by also administering EETs, where the effects are at least additive over administering the two agents separately, and may be synergistic (paragraph 16). ). Chiamvimonvat teaches that EETs, which are epoxides of arachidonic acid, are known to be effectors of blood pressure, regulators of inflammation, and modulators of vascular permeability (paragraph 77).
Neither Kawamura nor Chiamvimonvat taught the cardiac stem cells and the agent together. However, in view of the above, it would have been within the purview of one of ordinary skill in the art to extend the type of administrations taught in Chiamvimonvat to the method of Kawamura with regard to the hiPSC-CMs. That is, it would have been obvious to one of ordinary skill in the art to co-administer the hipSC-CMs with the agents of Chiamvimonvat so that the patient can have anti-inflammatory agents that reverse or mitigate cardiomyopathy present within the patient at the time of introduction of the hiPSC-CMs. Agents such as EETs or sEH inhibitors provide an environment for the hiPSC-CMs that would increase, improve and promote the transplanted cells since the agents mitigate or improve the symptoms associated with cardiomyopathy. In using the cells and the agent together, the references teach the kit/stent/patch cells and the agent that increases the production of epoxygenated fatty acids.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

4) Claims 44,47-48,53 and 61-63 remain rejected under 35 U.S.C. § 103 as being unpatentable over Kawamura (2012, Circulation, 126(Suppl 1) S29-S37; IDS) and Sirish (PNAS, April 2013, 110:56618-5623; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603; IDS).
Kawamura taught generation of hiPSC-CMs and transplantation of the hiPSC-CMs (claim 68) into porcine myocardial infarct models of ischemic cardiomyopathy. Transplantation significantly improved cardiac performance and attenuated left ventricle remodeling. The hiPSC-CMs were detectable in the hearts 8 weeks post-transplant. Kawamura teaches application of the cardiomyocytes as sheets (a patch as claimed in claims 47-48).
Kawamura does not teach a kit comprising the hiPSC-CMs with and agent that increases the production or level of epoxygenated fatty acids. 
However, Sirish teaches methods for treatment of cardiac fibrosis following myocardial infarction by administering to an individual in need thereof an inhibitor of soluble epoxide hydrolase (sEH), which increases levels of epoxygenated fatty acids (claims 44), including epoxyeicosatrienoic acids (EETs). Inhibitors of sEH are known to increase the levels of (epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham. 
Sirish uses the sEH TPPU, also known as inhibitor 18 or Compound 1770, meeting the limitations of claims 53,59,61-63,70,72-75 and 77-79.
Neither Kawamura nor Sirish taught the hiPSC-CMs and the agent together. However, in view of the above, it would have been within the purview of one of ordinary skill in the art to extend the type of administrations taught in Sirish to the method of Kawamura with regard to the hiPSC-CMs treatment. It would have been obvious to one of ordinary skill in the art to combine the two treatment types, i.e. combine the hiPSC-CMs with the TPPU agent of Sirish, so that the patient can have positive effects in preventing fibrosis following cardiomyopathy in combination with introduction of the hiPSC-CMs, both treating cardiomyopathy through separate mechanisms. The TPPU sEH inhibitor would provide an environment for the stem cells that increase, improve and promote the transplanted cells since the agents mitigate or improve the symptoms associated with cardiomyopathy. In using the cells and the agent together, the references teach the kit/stent/patch cells and the agent that increases the production of epoxygenated fatty acids.
Applicant’s Remarks
Applicant’s Remarks have been fully considered but are not persuasive. Applicant argues that the organ protection conferred by EETS or inhibitors of sEHs does no suggest cells transplanted along with the EETs or inhibitors of sEH would promote survival and engraftment of the cells. In response, the claim is a product claim drawn to a kit comprising two components, hiPS-CMs (cells) and a synthetic compound (an EET or inhibitor of sEH). In the kit, the components are separate and are not combined to cause any effect. Thus, what is needed to substantiate obviousness is a motivation or rationale to combine the two components. Each of Chiamvimonvat and Sirish teach she inhibitors and EETs can regulate inflammation, effect blood pressure, modulate vascular permeability and prevent fibrosis to mitigate cardiomyopathy. As set forth above, rduction of inflammation and improvement of the microenvironment would provide a more favorable environment for transplanted cells. 
Applicant also argues unexpected results. This argument is not persuasive as the claim is drawn to a kit whereby the components are kept separate. Thus, there is no effect of the claimed composition.  There is no requirement that the components of the kits be mixed together, and encompass being separate from each other.  Although the user of the kit may choose to mix the components of the system at some point in the future, that mixture, which may or may not exist in the future, is not a part of the claimed invention. In re Venezia, 530 F.2d 956, 958-59 (CCPA 1976). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-48,53,59-63 and 70-79 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,369,141 in view of Tang (Exp Biol Med (Maywood). 2013 March ; 238(3): 294–300). Although the claims at issue are not identical, they are not patentably distinct from each other because in carrying out the method of ‘141, the components of the claimed kit are necessarily formed. Tang is no longer relied upon for this rejection as the claims are now limited top hiPSC-CMs as opposed to stem cells. 
	Applicant has requested that the instant application be converted to a DIV. However, this has not occurred as MPEP 211.02(a) states that a request for a corrected receipt must be filed along with the new ADS. Furthermore, the instant claimed kit was not claimed in the parent application and thus, was not set forth as being patentably distinct. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632